Case 6:20-cv-00030-ADA-JCM Document 67-11 Filed 06/26/20 Page 1 of 4




            EXHIBIT “J”
    CaseCase
         6:20-cv-00030-ADA-JCM  Document91
             1:20-cv-00066-JPW Document  67-11
                                            FiledFiled 06/26/20
                                                  03/06/20   PagePage
                                                                  1 of 2
                                                                       3 of 4




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
SHARON LEPLEY,                            :    Civil No. 4:19-CV-01689
                                          :
             Plaintiff,                   :
                                          :
             v.                           :
                                          :
ETHICON, INC., and                        :
JOHNSON & JOHNSON,                        :
                                          :
             Defendants.                  :    Judge Jennifer P. Wilson


BRENDA SHAFFER, and                       :    Civil No. 1:20-CV-00066
DANIEL SHAFFER, SR.,                      :
                                          :
             Plaintiffs,                  :
                                          :
      v.                                  :
                                          :
ETHICON, INC., and                        :
JOHNSON & JOHNSON,                        :
                                          :
             Defendants.                  :    Judge Jennifer P. Wilson
                           CASE MANAGEMENT ORDER
      Counsel participated in a telephonic status conference with the court on the

6th day of March, 2020, at which time, agreements were reached by the parties in

consultation with the court after review of the parties’ joint case management plan.

As an initial matter, this Case Management Order applies in both of these cases.

These cases will be coordinated for purposes of pretrial case management, but are

not consolidated.




                                         1
     CaseCase
          6:20-cv-00030-ADA-JCM  Document91
              1:20-cv-00066-JPW Document  67-11
                                             FiledFiled 06/26/20
                                                   03/06/20   PagePage
                                                                   2 of 3
                                                                        3 of 4




       IT IS ORDERED THAT:

1.     Fact Discovery. The parties have requested additional time to complete

certain discovery, and the court has agreed to permit additional fact discovery for a

limited period of time and subject to the following parameters. Within 30 days

from the date of this order, the parties will update their written discovery

responses. As soon as practicable after receiving the updated written discovery,

counsel will identify any additional discovery requested and confer with opposing

counsel. Any discovery requests for which there is no objection will be scheduled

promptly by counsel. If counsel objects to a discovery request, counsel will file a

letter to the court explaining the discovery requested and the arguments in support

of and against permitting the discovery to proceed. The court will address any

such disputes promptly. The court expects that this limited additional fact

discovery shall be completed by May 5, 2020. All requests for extensions of this

deadline shall be made only for good cause shown and at least fourteen days before

the expiration of the discovery period.

2.     Dispositive Motions. The defendants have requested an opportunity to file

supplemental briefing on their outstanding dispositive motions. The court will

permit defendants to file supplemental briefs, strictly limited to issues or

arguments that could not have been raised in the summary judgment briefing in the

Southern District of West Virginia as part of the consolidated Multi-District


                                           2
    CaseCase
         6:20-cv-00030-ADA-JCM  Document91
             1:20-cv-00066-JPW Document  67-11
                                            FiledFiled 06/26/20
                                                  03/06/20   PagePage
                                                                  3 of 4
                                                                       3 of 4




Litigation proceedings. If defendants filed any supplemental briefs, they must state

the specific impediment to raising each issue or argument in the consolidated

Multi-District Litigation proceedings. Such supplemental briefs shall be filed by

June 5, 2020. If defendants file any supplemental briefs, then plaintiffs shall be

permitted to file opposition briefs limited to the issues or arguments raises in the

supplemental briefs by June 26, 2020, and defendants shall be permitted to file

reply briefs by July 10, 2020. Briefing shall comply with Local Rules 7.4, 7.5,

7.6, 7.7, 7.8, and 56.1, except that all briefs shall be filed by the dates above.



                                        s/Jennifer P. Wilson
                                        JENNIFER P. WILSON
                                        United States District Court Judge
                                        Middle District of Pennsylvania




                                            3
